DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 4, 6, and 7, in the paper of 4/12/2021, is acknowledged.  Applicants' arguments filed on 4/12/2021, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-10 are at issue and are present for examination.  
Election/Restriction
Applicant’s election without traverse of Group I, Claims 1-8, drawn to method of analyzing an RNA sequence and the Species of RNase T1 of Species Group 1 and mRNA of Species Group 2, in the paper of 1/21/2019 is acknowledged.
Claims 9-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 is objected to for the recitation “RNA-Seq” which is an abbreviation of “RNA sequencing”.  It is suggested that the first time this is used it be written out in full followed by the abbreviation in parenthesis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite in the recitation “RNA-Seq” as it is unclear as to what exactly this means and what is encompassed by “RNA-Seq”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossain and Limbach (RNA, Vol 13, pp 295-303, 2007) and GenBank Accession No. KGN59560, Oct 2014.

Hossain and Limbach teach the mass spectrometry-based detection of transfer RNAs by their signature endonuclease digestion products that enables the detection of individual tRNAs from a total tRNA pool (see abstract and supporting text).  Hossain and Limbach teach methods of analyzing an RNA sequence comprising digesting an RNA having an RNA sequence with a first recombinant ribonuclease to give digestion products comprising nucleotides of the RNA sequence and analyzing the digestion products using an analytical method to provide the identity of at least some of the nucleotides.  Hossain and Limbach teach the above method of analyzing an RNA sequence with different recombinant ribonucleases including RNase T1, RNase A.  Hossain and Limbach further teach a summary of theoretical signature digestion products of E. coli tRNA with RNAse T1 and RNAse U2.  Hossain and Limbach further teach that the taught signature digestion product approach can be combined with other methods such as RNase-mediated labeling for the relative and absolute quantification of tRNAs from a cell lysate.  Hossain and Limbach teach that additional applications of the taught methods will be enabled by more comprehensive RNA sequence databases which incorporate the modification status of the RNAs.

One of skill in the art before the time of invention would have been motivated to practice the methods taught by Hossain and Limbach of analyzing an RNA sequence by digesting an RNA having an RNA sequence with additional recombinant ribonucleases beyond those taught by Hossain and Limbach and analyzing the digestion products in order to identify tRNA identification profile for identifying cellular tRNAs.  One would have been motivated to use the ribonuclease taught by GenBank Accession No. KGN59560 in the above methods of Hossain and Limbach.  One of skill in the art before the time of invention would have been motivated to combine the ribonuclease taught by GenBank Accession No. KGN59560 with additional ribonuclease such a RNase T1 and RNase A as taught by Hossain and Limbach.  The expectation of success is high based upon the high level of skill in the art as exemplified by the teachings of Hossain and Limbach, who teach all the methods required to practice the obvious method.
Claims 6 is included in the rejection on the basis that the methods taught by Hossain and Limbach are considered a sequencing method as it results in sequence information (See also rejection under 112 (b)).
Applicants Response:

Applicants disagree.  Applicants submit that GenBank Accession No. KGN59560 does not teach the nucleotide sequence of SEQ ID NO 4, rather, it teaches the amino acid sequence for the protein.  Applicants submit that the Examiner acknowledges that KGN59560 does not teach SEQ ID NO 4; rather, the Examiner notes that the sequence of KGN59560 is that which would be translated from a polynucleotide sequence (such as the polynucleotide sequence of SEQ ID NO 4). 
Applicants submit that as GenBank Accession No. KGN59560 does not teach SEQ ID NO 4, no combination of Hossain and GenBank can teach SEQ ID NO 4 - and so cannot teach that which is claimed in independent claim 1. Further, Applicants submit that that the use of the polynucleotide encompassed by SEQ ID NO 4 would not be suggested by the amino acid sequence taught in GenBank Accession No. KGN59560. 
Applicants submit that the particular sequences described in the application (such as-7- Response to Office Action and AmendmentSEQ ID NO 4 recited in independent claim 1) are codon-optimized sequences that are not previously known, and which provide an unexpected benefit over known and used sequences.  Applicants submit that previously the RNase Cusativin protein 
 
Applicants submit that prior to the present application, the only available source of cytidine-specific RNase Cusativin protein was from plant seed, and the inventors developed a nucleic acid sequence which enables the production of the recombinant cytidine-specific RNase Cusativin in bacterial cells so that purification from plant seeds is not necessary.  Applicants submit that his resulted in a recombinant RNase Cusativin encoded by SEQ ID NO 4 that is novel and nonobvious over the prior art - and thus, the method specifically using such a recombinant RNase Cusativin (encoded by SEQ ID NO 4) is likewise novel and nonobvious. 
Applicant’s amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for the reasons previously stated and for those reasons repeated herein.
Applicant’s submission that GenBank Accession No. KGN59560 does not teach the nucleotide sequence of SEQ ID NO 4, rather, it teaches the amino acid sequence 
Applicant’s submission that the use of the polynucleotide encompassed by SEQ ID NO 4 would not be suggested by the amino acid sequence taught in GenBank Accession No. KGN59560 is acknowledged, and as stated above applicants claimed method that does not require knowledge of the nucleotide sequence of SEQ ID NO:4. 
Applicants submission that the particular sequences described in the application (such as-7- Response to Office Action and AmendmentSEQ ID NO 4 recited in independent claim 1) are codon-optimized sequences that are not previously known, and which provide an unexpected benefit over known and used sequences is acknowledged and as stated above, applicants claimed method that does not require knowledge of the nucleotide sequence of SEQ ID NO:4.  
Applicants submission that previously the RNase Cusativin protein has been purified from cucumber seed and previous publications (including those presently cited by the Examiner) did not and do not reveal any nucleotide sequence encoding cusativin (much like the presently cited art does not reveal any nucleotide sequence) is acknowledged and as stated above, applicants claimed method that does not require knowledge of the nucleotide sequence of SEQ ID NO:4.  
Applicant’s submission that they worked towards identifying the amino acid sequence and then designed a specific nucleic acid sequence (i.e., SEQ ID NO 4) that allows the protein to be made in bacteria instead of making it from cucumber seed is acknowledged and as stated above, applicants claimed method that does not require knowledge of the nucleotide sequence of SEQ ID NO:4.  

Thus, claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hossain and Limbach and GenBank Accession No. KGN59560.

Remarks
No claim is allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
5/17/2021